DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an image capturing unit” in claims 1-5, 8-10, 12 and 15-18
“a scene recognition unit” in claims 1-18
“a drive control unit” in claims 1-18
“an object detection unit” in claims 15-18
“a vehicle control signal generation unit in claims 15-18
“a scene recognition control unit” in claims 16-18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2017/0313297 A1) in view of Yang et al. (US 6,839,452 B1).[claim 1]
Regarding claim 1, Okada discloses an image capturing device (Figure 1) comprising: an image capturing unit mounted on a vehicle and configured to generate image data by performing image capturing of a peripheral region of the vehicle (Figure 1, Items 80-1 to 80-4; Paragraphs 0041, 0043).  However, Okada does not disclose a scene recognition unit configured to recognize a scene of the peripheral region based on the image data and a drive control unit configured to control drive of the image capturing unit based on the scene recognized by the scene recognition unit.
Yang discloses a dynamically reconfigurable imager for use in a vision system which identifies and tracks targets (e.g. c. 2, ll. 20-42).  Yang further discloses that such vision systems may be used in a variety of applications including unmanned vehicles including self-navigating cars (c. 1, ll. 23-30).  The system of Yang includes a scene recognition unit configured to recognize a scene of the peripheral region based on the image data (c. 5, ll. 8-19; off-chip processor is considered equivalent to the described DSP of the specification) and a drive control unit configured to control drive of the image capturing unit based on the scene recognized by the scene recognition unit (Figure 2A, Items 214, 216, 218; c. 5, ll. 20-40; image sensor control structures are considered equivalent to the drive control unit described in the specification).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include an imager as taught by Yang including a scene recognition unit and drive control unit as the image capturing unit in the system of Okada so that scene targets may be detected at a fast frame rate and resolved without wasting system resources on irrelevant scene regions.  Note that the objects detected and tracked may be considered a recognized scene.  [claim 2]
Regarding claim 2, Yang further discloses a signal processing unit configured to execute signal processing on the image data and output the image data(Figure 2A, 204), wherein the scene recognition unit recognizes the scene of the peripheral region based on the image data on which the signal processing is executed by the signal processing unit (note that the image signals are processed before being transferred off-chip and thus would be processed before reaching the off-chip processor).  [claim 3]
Regarding claim 3, see the rejection of claim 2 above and note that the signal processing unit 204 of Yang includes an output unit for outputting the image data as claimed.[claim 4]
Regarding claim 4, see the rejection of claim 1 above and note that Okada in view of Yang discloses wherein the scene recognition unit determines whether the scene is a scene for which image data needs to be acquired at high resolution, and the drive control unit controls drive of the image capturing unit to generate image data having a first resolution when the scene recognition unit determines that the scene is a scene for which image data needs to be acquired at high resolution, and - 83 - controls drive of the image capturing unit to generate image data having a second resolution lower than the first resolution when the scene recognition unit determines that the scene is a scene for which image data does not need to be acquired at high resolution (c. 5, ll. 8-19; detecting targets and forming high resolution windows over the detected targets while continuously reconfiguring in response to time-varying dynamics of the scene).[claim 6]
Regarding claim 6, see the rejection of claim 4 above.  Further note that the imager taught by Yang includes a pixel array unit constituted by a plurality of pixels arrayed in a matrix of rows and columns (Figure 2A, Item 202) and the scene recognition unit instructs the drive control unit to read image data from a specific region that is a partial region of the pixel array unit when determining that image data needs to be acquired at high resolution (c. 5, ll. 8-19).[claim 8]
Regarding claim 8, see the rejection of claim 2 above.  Additionally note that Yang further when determining that image data needs to be acquired at high resolution, the scene recognition unit causes the signal processing unit to execute processing of extracting, from image data read from the image capturing unit, image data of a specific region that is a part of the read image data (c. 5, ll. 20-40, c. 11, l. 25-c. 12, l. 35; note that when a high resolution window is requested the averaging is changed to output a high resolution window, in this case high resolution image data is extracted from the read signals and output).[claim 15]
Regarding claim 1, Okada discloses a vehicle control system comprising (Figure 1) comprising: an image capturing unit mounted on a vehicle and configured to generate image data by performing image capturing of a peripheral region of the vehicle (Figure 1, Items 80-1 to 80-4; Paragraphs 0041, 0043), an object detection unit configured to detect an object in the peripheral region based on the image data (Figure 5, Item 61; Figure 8); a vehicle control signal generation unit configured to - 87 - generate, based on a result of the detection by the object detection unit, a vehicle control signal for controlling the vehicle (Figure 5, Item 63); and a vehicle control unit configured to control a vehicle drive unit based on the vehicle control signal (Figure 1, Item 30/40).  However, Okada does not disclose a scene recognition unit configured to recognize a scene of the peripheral region based on the image data and a drive control unit configured to control drive of the image capturing unit based on the scene recognized by the scene recognition unit.
Yang discloses a dynamically reconfigurable imager for use in a vision system which identifies and tracks targets (e.g. c. 2, ll. 20-42).  Yang further discloses that such vision systems may be used in a variety of applications including unmanned vehicles including self-navigating cars (c. 1, ll. 23-30).  The system of Yang includes a scene recognition unit configured to recognize a scene of the peripheral region based on the image data (c. 5, ll. 8-19; off-chip processor is considered equivalent to the described DSP of the specification) and a drive control unit configured to control drive of the image capturing unit based on the scene recognized by the scene recognition unit (Figure 2A, Items 214, 216, 218; c. 5, ll. 20-40; image sensor control structures are considered equivalent to the drive control unit described in the specification).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include an imager as taught by Yang including a scene recognition unit and drive control unit as the image capturing unit in the system of Okada so that scene targets may be detected at a fast frame rate and resolved without wasting system resources on irrelevant scene regions.  Note that the objects detected and tracked may be considered a recognized scene.  
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2017/0313297 A1) in view of Yang et al. (US 6,839,452 B1) in view of Official Notice.[claim 13]
Regarding claim 13, see the rejection of claim 1 above.  Further note that Yang discloses an image capture unit which includes a first photoelectrical conversion unit (Figure 2B, 230/PG of first pixel of array), a second photoelectrical conversion unit (Figure 2B, 230/PG of second pixel of the array), a first transfer gate connected with the first photoelectrical conversion unit (Figure 2B, 236/TX of first pixel of the array), a second transfer gate connected with the second photoelectrical conversion unit (Figure 2B, 236/TX of second pixel of the array), and a floating diffusion connected with the first transfer gate (Figure 2B, floating diffusion in direction of array), and - 86 - the drive control unit controls drive of the first and the second transfer gates based on the scene recognized by the scene recognition unit (Figure 2A; see rejection of claim 1 above).  However, Yang does not disclose a floating diffusion which is also connected/shared with the second transfer gate as claimed.
Official Notice is taken that it is well known in the art to share a single floating diffusion between multiple pixels in an imager.  By sharing floating diffusions in this manner, the fill factor of the array may be increased by dedicating less space to floating diffusion and other readout circuitry thereby allowing more space for photoelectric conversion elements.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to connect multiple pixels to a common floating diffusion so that the fill-factor of the array may be increased.[claim 14]
Regarding claim 14, see the rejection of claim 1 above and note that Yang discloses wherein the image capturing unit includes a pixel array unit constituted by a plurality of pixels arrayed in a matrix of rows and columns (Figure 2B, 202), the drive control unit includes a vertical drive circuit configured to control drive of the pixels for each row (Figure 2B, 208), and a horizontal drive circuit configured to control drive of the pixels for each column (Figure 2B, 210), the vertical drive circuit controls drive of the pixels for each row based on the scene recognized by the scene recognition unit and the horizontal drive circuit controls drive of the pixel units for each column based on the scene recognized by the scene recognition unit (c. 5, ll. 20-40; setting high resolution windows according to detected objects in the scene).

Allowable Subject Matter
Claims 5, 7, 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 5, 7 and 9-12]
Regarding claims 5, 7 and 9-12, while the prior art teaches detecting a particular scene and controlling an imaging unit accordingly, the prior art does not teach or reasonably suggest the particular controls as claimed.[claims 16-18]
Regarding claims 16-18, the prior art does not teach or reasonably suggest the addition of scene recognition control unit as defined in the specification wherein the scene recognition unit recognizes the scene based on a control signal generated by the scene recognition control unit as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dittmer et al.			US 2019/0186931 A1
	Mizoguchi			US 2018/0345953 A1
	Schofield			US 10,071,676 B2
	Kataoka et al.			US 2018/0134290 A1
Dannenbring et al.		US 2017/0332198 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698